In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Islip, dated January 12, 1993, which, after a hearing, denied the petitioners’ application for an area variance, the appeal is from a judgment of the Supreme Court, Suffolk County (Baisley, J.), entered December 28, 1993, which granted the petition, annulled the determination, and directed that the variance be granted together with any reasonable conditions and restrictions pursuant to Town Law § 267-b (4).
Ordered that the judgment is affirmed, without costs or disbursements.
The Zoning Board of Appeals of the Town of Islip improperly determined that the petitioners were not entitled to the requested area variance. The Board’s findings were not supported by substantial evidence (see, Matter of Fuhst v Foley, 45 NY2d 441, 444; Matter of Cowan v Kern, 41 NY2d 591; Conley v Brookhaven Zoning Bd. of Appeals, 40 NY2d 309).
The petitioners’ remaining contentions are without merit. Mangano, P. J., Joy, Hart and Florio, JJ., concur.